UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DELTA AIR LINES, INC.,

                                    Plaintiff,                                 November 12, 2019
                                                                Civil Action No.: 1:19-cv-7430-ER
                     v.
                                                                CIVIL CASE DISCOVERY PLAN
[24]7.AI, INC. and [24]7 CUSTOMER PHILIPPINES,                  AND SCHEDULING ORDER
INC.,

                                     Defendants.


        This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with
 counsel, pursuant to Fed. R. Civ. P. 16 and 26(f):

        1.     All parties [consent] [do not consent] to conducting all further proceedings before
               a Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c).
               The parties are free to withhold consent without adverse substantive consequences.
               (If all parties consent, the remaining paragraphs of this form need not be
               completed.)

        2.     Initial disclosers shall be due by November 8, 2019.

        3.     This case [is] [is not] to be tried to a jury.

        4.     Joinder of additional parties must be accomplished by
               January 17, 2020.

        5.     Amended pleadings may be filed until January 17, 2020.

        6.     Interrogatories shall be served no later than November 22, 2019, and responses
               thereto shall be served on or before January 10, 2020. The provisions of Local
               Civil Rule 33.3 [shall] [shall not] apply to this case.

        7.     First requests for production of documents, if any, shall be served no later than
               November 22, 2019, and responses thereto shall be served on or before January
               10, 2020.

        8.     Non-expert depositions shall be completed by May 8, 2020.

               a.      Unless counsel agree otherwise or the Court so orders, depositions shall not
                       be held until all parties have responded to any first requests for production
                       of documents.

               b.         Depositions shall proceed concurrently.
             c.      Whenever possible, unless counsel agree otherwise or the Court so orders,
                     non-party depositions shall follow party depositions.

      9.     Any further interrogatories, including expert interrogatories, shall be served no
             later than May 13, 2020. Responses thereto shall be made in accordance with
             the Federal Rules.

      10.    Requests to Admit, if any, shall be served no later than
             May 13, 2020.

      11.    Expert reports shall be served no later than June 19, 2020.

      12.    Rebuttal expert reports shall be served no later than July 8, 2020.

      13.    Expert depositions shall be completed by July 24, 2020.

      14.    Additional provisions agreed upon by counsel are attached hereto and made a part
             hereof.

      15.    ALL DISCOVERY SHALL BE COMPLETED BY July 24, 2020.

      16.    Any motions shall be filed in accordance with the Court’s Individual Practices.

      17.    This Civil Case Discovery Plan and Scheduling Order may not be changed without
             leave of Court (or the assigned Magistrate Judge acting under a specific order of
             reference).

      18.    The Magistrate Judge assigned to this case is the Hon.                                   .

      19.    If, after entry of this Order, the parties consent to trial before a Magistrate Judge,
             the Magistrate Judge will schedule a date certain for trial and will, if necessary,
             amend this Order consistent therewith.

      20.    The next case management conference is scheduled for July 29, 2020                       ,
             at 11:00 A.M.   . (The Court will set this date at the initial conference.)




      SO ORDERED.

Dated: New York, New York
       November 12, 2019



                                                             Edgardo Ramos, U.S. District Judge
